Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments and elaboration on the "superhard material" (page 7 as-filed of the remarks filed 5/10/2021) are sufficient to obviate the 112(b) rejection of that phrase. The examiner consequently interprets the phrase "superhard material" to be a material with a Vickers hardness of greater than 40 GPa, per Applicant's arguments and citations therein.
Applicant's amendments to the language of claim 15 (now added to claim 1) is sufficient to obviate the 112(b) rejection thereof.

Allowable Subject Matter
Claims 1-14, 16, & 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a cutter the limitations of original claims 1 & 15 (now all in claim 1), the limitations of original claims 1 & 7 (now in the form of claim 19), or the limitations of original claims 1 & 16 (now in the form of claim 21).
The examiner notes that each independent claim requires "a plurality of recessed bases located between adjacent ribs", and the "ribs" are defined by "a triangular profile formed by pair of inclined side surfaces". In other words, the "recessed bases" are in addition to, and between, the "inclined side surfaces" of each rib.

Claim 19 requires that "an elevation of the ridges decreases from the side to the center section", which is not taught by the prior art in combination with the other features of the claim.
Claim 21 requires "an inner mound for each rib, and a shoulder connecting the outer ream and each inner mound, and a shape and location of the mounds corresponds to a shape and location of the ribs and a shape and location of the outer rim corresponds to a shape and location of the bases except that the mounds do not extend to a side of the substrate". This is not taught by the prior art in combination with the other features of the claim.

The prior grounds of rejection include a 102(a)(2) rejection over US 2018/0334860 (Azar), a 102(a)(2) rejection over US 2019/0010763 (Crockett), and a 103 rejection over US 2007/0278017 (Shen) in view of US 2019/0010763 (Crockett).
These references are silent as to the above emphasized claim limitations.

The IDS filed 4/27/2021 cites CN 106089090. This reference does not have "recessed bases located between adjacent ribs", as the "inclined side surfaces" of each rib directly blend into the side surfaces of the adjacent rib.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676